Title: From John Adams to Richard Cranch, 12 December 1785
From: Adams, John
To: Cranch, Richard


     
      My dear Brother
      Grosvenor square Decr. 12th. 1785.
     
     I am much obliged to you for your judicious Letter of Octr. 15. you have described the Causes of the present Evil with Accuracy, and the Cure is equally obvious. I mean a partial Cure— as far as the difficulty arises from Property having been thrown by the Course of the War into Hands, unable to hold it, there is no remedy but time & the Course of Law, in this respect, the present times resemble the years 1763 & 4. immediately following the Peace with France & Spain— I remember there was then, great Complaints of hard times, and a remarkable multiplication of Law suits which subsided only by the shifting of Property from the Debtor to the Creditor— This alway’s, an unavoidable Effect of a Peace which throws numbers of Persons out of gainful Employments
     In addition to this all the causes you enumerate have operated, since the Peace of 1783.— The Cure is very simple— let the trade be opened to the West Indies, Nova scotia, Canada and newfoundland— Let our oil & Bone & ships be received by the English as Remittances— this would relieve us at once— But in whose power is this? not in ours, But the british Governments, and if they had rather their own merchants and manufacturers who have traded to America, should be ruined and loose the Commerce of New England to the Nation, than open these sources of remittances, they have both the right & the Power
     And this I believe to be the Principal & disposition of every Party & almost every Man, in the Legislative and Executive Departments of Goverment— the People in Power here, very well know, all the facts in your Letter— but a deadly malice is aimed deliberately at the Commerce, Population & Power especially at the Navigation of New England— and you may depend upon it you will never be relieved,

but upon this Principle, “If England dont receive their Remittances, France will”—
     The french Comptroller General, has reduced the Duties upon our Oil to 7lv. 10s. a Barrique of 520 Weight, that is to 30 Livr. or 1 Louis ’dr. & 1/4. pr. ton imported in french or american ships— The difference between this Duty & the British Alien Duty which is 16£. 3s sterg is so great, that in my opinion you may sell all your Oil in france to advantage— Mr. Boylston has sold his whole Cargo there— Mr. Barrett is now at Paris, But in my opinion our merchants may send their Oil to France, to advantage without waiting for Contracts— But if they are so attached to England, that they will not, or so indebted that they dare not send any thing any where else, what can we say?—
     Once for all, you may take it from me, that you must work out your own salvation at home— if you cannot find other Channels of Trade these will remain blocked up— When you have demonstrated to the World that you don’t want them, they will be opened but not before— I am informed that the Trade of Boston to the Cape of Good Hope & to Africa succeeds very Well, why has no attempt been made to China, Bengall or Pondichery or other parts of India—There have been very able Representations to me and others in Letters from Boston, & they have been made over & over again to the Ministery, by others as well as by me—by American merchants here too & west India merchants & Planters, but all to no Purpose as yet, since the signature of the Treaty of defensive alliance, between France & Holland, indeed, the Nation seems a little startled & Gentlemen begin in Conversation to wonder that Ministry dont think a little about the U.S. & begin to say that from our Climates soil &c We must increase fast & become important in Commerce & Politicks to this Country— You observe they dont allow us to be yet of any Consequence— In such a Delusion is this Nation still— My Love to sister & the Children, my duty to my aged, honourd & beloved Mother, whom I still hope to see— Yours
     
      J A—
     
    